Mr. Justice Phillips. The demurrer was general, and the first and third counts are good in substance, and as to them the demurrer should have been overruled. The second count does not aver1 that any covenant was made, that the coal had not been mined from said land, and hence it stated no covenant as existing, the breach of which is alleged. The fourth count avers no covenant on the part of plaintiffs as to the manner in which the mining was to be done and performed by the Frizzel Coal Mining Company, and hence, under the averments of that count, it does not appear that any liability could exist against plaintiffs for the manner in which that company mined the coal. The fifth count is like the fourth, with the further averment that representations were made without averring any covenant on the part of the plaintiff. It was not error to sustain the demurrer to the second, fourth and fifth counts of the declaration. For the error in sustaining the demurrer to the first and third counts, the judgment is reversed and cause remanded. Reversed and remanded.